 
Exhibit 10.5

AMENDMENT TO OUTBACK STEAKHOUSE, INC.
 
AMENDED AND RESTATED STOCK PLAN
 


 
WHEREAS, in connection with the transactions contemplated by the Agreement and
Plan of Merger among Kangaroo Holdings, Inc., Kangaroo Acquisition, Inc. and
Outback Steakhouse, Inc. (the “Company”), dated as of November 5, 2006 (the
“Merger Agreement”), the Board of Directors (the “Board”) and the Compensation
Committee of the Board of Directors (the “Committee”) have determined as
required by the Merger Agreement to amend and construe the Outback Steakhouse,
Inc. Amended and Restated Stock Plan (the “Plan”) as permitted by Section 7 of
the Plan and consistent with the Board’s and the Committee’s authority under
Section 2 of the Plan.
 
NOW THEREFORE, the Plan is hereby amended effective immediately with respect to
all awards thereunder, as follows:
 
The following Section 12 is hereby added after Section 11 of the Plan:


12. Effect of the Merger. (a) Options. Notwithstanding anything to the contrary
in the Plan or an award agreement, at the “Effective Time” (as defined in the
Agreement and Plan of Merger among Kangaroo Holdings, Inc., Kangaroo
Acquisition, Inc. and the Corporation, dated as of November 5, 2006 (the “Merger
Agreement”), each Option granted under the Plan, whether vested or unvested,
that is outstanding immediately prior to the Effective Time will, as of the
Effective Time, become fully vested and be converted into the right to receive
at the Effective Time an amount in cash in U.S. dollars equal to the product of
(x) the total number of shares of Common Stock subject to such Option and (y)
the excess, if any, of the “Merger Consideration” (as defined in the Merger
Agreement) over the per share Option price, with the aggregate amount of such
payment rounded down to the nearest cent, less such amounts as are required to
be withheld or deducted under the Code or any provision of state, local or
foreign Tax Law with respect to the making of such payment.


(b) Restricted Stock. Notwithstanding anything to the contrary in the Plan or an
award agreement (and except as may otherwise be agreed to in writing by a
Grantee), at the Effective Time, each award of Restricted Stock will be
converted into an obligation to pay cash with a value equal to the product of
(i) the Merger Consideration and (ii) the number of shares of Restricted Stock
in respect of such award (the “Cash Amount”). The Grantee’s right to the Cash
Amount will vest in accordance with the original scheduled vesting dates
applicable to the converted Restricted Stock (as set forth in the Restricted
Stock award agreement, employment agreement or other applicable agreement (the
“Applicable Agreement”)), and each vested portion of the Cash Amount will be
paid to the Grantee, less applicable withholdings, on or as soon as practicable
following the date on which it vests; provided, however, that the Cash Amount
will vest and be paid to the Grantee (or the Grantee’s estate or beneficiary, as
applicable), less applicable withholdings, upon the Grantee’s death,
“disability” (as defined in the Applicable Agreement or, if there is not a
definition of disability in any Applicable Agreement, as defined in Section
22(e)(3) of the Code) or termination by the Corporation other than for “cause”
(as defined in the Applicable Agreement or, if there is not a definition of
cause in any Applicable Agreement, consistent with the principles set forth in
Section I.C. of the Managing Partner Program Memo dated March 1, 2006). At the
Effective Time, the Corporation will establish a separate account for each
Grantee’s Cash Amount, with the amounts credited to such account to be credited
with the allocable portion of the earnings on the assets of the trust described
in the following sentence. Prior to the Effective Time, the Corporation will
establish an irrevocable grantor trust (subject to the claims of the
Corporation’s and its subsidiaries’ creditors, and subject to the Corporation’s
and its subsidiaries right to the reversion of any assets held in the trust with
respect to forfeited accounts) to provide for the payment of the Cash Amounts
and, on the Effective Time, the Corporation will deposit cash in an amount equal
to the aggregate Cash Amounts in respect of all Restricted Stock, with the trust
assets to be invested at the option of the applicable Grantee in a money market
fund or S&P 500 index fund selected by an independent trustee. The Corporation
and its affiliates will remain responsible for the payment of any Cash Amounts
payable to a Grantee that are not paid from the trust. The provisions of this
Section 12(b) may not be amended following the Effective Time in a manner that
is adverse to Grantees without their prior written consent.
 
Except as expressly modified hereby, the terms and provisions of the Plan shall
remain in full force and effect. In the event the Merger Agreement is terminated
in accordance with its terms, this Amendment shall be void ab initio and of no
force and effect.